Fourth Court of Appeals
                               San Antonio, Texas
                                     October 25, 2018

                                   No. 04-18-00176-CR

                                   Steve MENDIOLA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR0624
                         Honorable Steve Hilbig, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is deemed filed.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court